
	
		I
		111th CONGRESS
		2d Session
		H. R. 4574
		IN THE HOUSE OF REPRESENTATIVES
		
			February 2, 2010
			Mr. Wu introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the
		  limitations on the maximum amount of the deduction of interest on education
		  loans.
	
	
		1.Short titleThis Act may be cited as the
			 Student Loan Interest Full
			 Deductibility Act.
		2.Repeal of
			 limitations on maximum amount of deduction of interest on education
			 loans
			(a)In
			 generalSection 221 of the Internal Revenue Code of 1986
			 (relating to maximum deduction) is amended—
				(1)by striking
			 subsections (b) and (f), and
				(2)by redesignating
			 subsections (c), (d), and (e) as subsections (b), (c), and (d),
			 respectively.
				(b)Conforming
			 amendmentSection 6050S(e) of such Code is amended by striking
			 section 221(d)(1) and inserting section
			 221(c)(1).
			(c)Effective
			 dateThe amendment made by this section shall apply to payments
			 made in taxable years beginning after December 31, 2009.
			
